 



Exhibit 10.3

EMPLOYMENT AGREEMENT

     This Employment Agreement (“Agreement”) is entered into effective as of
July 7, 2005 by and between The Shaw Group Inc., a Louisiana corporation
(collectively with its affiliates and subsidiaries hereinafter referred to as
“Company”), and Ebrahim Fatemizadeh (“Employee”).

     WHEREAS, the Company employs Employee and desires to continue such
employment relationship and Employee desires to continue such employment;

     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

     1.    Employment. The Company hereby employs Employee, and Employee hereby
accepts employment by the Company, on the terms and conditions set forth in this
Agreement.

     2.    Term of Employment. Subject to the provisions for earlier termination
provided in this Agreement, the term of this agreement (the “Term”) shall be two
(2) years commencing on the date hereof, and shall be automatically renewed on
each day following the date hereof so that on any given day the unexpired
portion of the Term of this Agreement shall be two (2) years. Notwithstanding
the foregoing provision, at any time after the date

Page 1 of 22



--------------------------------------------------------------------------------



 



hereof the Company or Employee may give written notice to the other party that
the Term of this Agreement shall not be further renewed from and after a
subsequent date specified in such notice (the “fixed term date”), in which event
the Term of this Agreement shall become fixed and this Agreement shall terminate
on the second anniversary of the fixed term date.

     3.    Employee’s Duties. During the Term of this Agreement, Employee shall
continue to serve as the President of the Energy and Chemicals Division of the
Company or such other similar position, with such duties and responsibilities as
may from time to time be assigned to him by the Board of Directors of the
Company (the “Board”), or the Chief Executive Officer, as the case may be,
provided that such duties are consistent with the customary duties of such
position.

     Employee agrees to devote his full attention and time during normal
business hours to the business and affairs of the Company and to use reasonable
best efforts to perform faithfully and efficiently his duties and
responsibilities. Employee shall not, either directly or indirectly, enter into
any business or employment with or for any person, firm, association or
corporation other than the Company during the Term of this Agreement; provided,
however, that Employee shall not be prohibited from making financial investments
in any other company or business or from serving on the board of directors of
any other company. Employee shall at all times observe and comply with all
lawful directions and instructions of the Board.

Page 2 of 22



--------------------------------------------------------------------------------



 



     4.    Compensation.

     a) For services rendered by Employee under this Agreement, the Company
shall pay to Employee a base salary (“Base Compensation”) of $375,000.00 per
annum payable in accordance with the Company’s customary pay periods and subject
to customary withholdings. The amount of Base Compensation may be reviewed by
the Board on an annual basis as of the close of each fiscal year of the Company
and may be increased as the Board may deem appropriate. In the event the Board
deems it appropriate to increase Employee’s annual base salary, said increased
amount shall thereafter be the “Base Compensation”. Employee’s Base
Compensation, as increased from time to time, may not thereafter be decreased
unless agreed to by Employee. Nothing contained herein shall prevent the Board
from paying additional compensation to Employee in the form of bonuses or
otherwise during the Term of this Agreement.

     b) Employee will participate in company’s annual bonus plan, with
performance bonus of minimum 25% and potential of 200% of Employee’s Base
Compensation.

     5.    Additional Benefits. In addition to the Base Compensation provided
for in Section 4 herein, Employee shall be entitled to the following:

     (a) Expenses. The Company shall, in accordance with any rules and policies
that it may establish from time to time for executive officers, reimburse
Employee for business expenses

Page 3 of 22



--------------------------------------------------------------------------------



 



reasonably incurred in the performance of his duties. It is understood that
Employee is authorized to incur reasonable business expenses for promoting the
business of the Company, including reasonable expenditures for travel, lodging,
meals and client or business associate entertainment. Request for reimbursement
for such expenses must be accompanied by appropriate documentation.

     (b) Vacation. Employee shall be entitled to three (3) weeks of vacation per
year, without any loss of compensation or benefits. Employee shall be entitled
to carry forward any unused vacation time.

     (c) General Benefits. Employee shall be entitled to participate in the
various employee benefit plans or programs provided to the employees of the
company in general, including but not limited to, health (including ExecuCare),
dental, disability, 401K and life insurance plans, subject to the eligibility
requirements with respect to each of such benefit plans or programs, and such
other benefits or perquisites as may be approved by the Board during the Term of
this Agreement. Nothing in this paragraph shall be deemed to prohibit the
Company from making any changes in any of the plans, programs or benefits

Page 4 of 22



--------------------------------------------------------------------------------



 



described in this Section 5, provided the change similarly affects all executive
officers of the Company similarly situated.

     (d) Long Term Incentive Awards. Upon the resignation for Good Reason as
defined in Section 7 (e), discharge as defined in Section 7 (c) (i), or
disability as defined in Section 7 (d), Employee shall be considered as
immediately and totally vested in any and all stock options, restricted stock or
other similar awards previously made to Employee by the Company or its
subsidiaries under a “Long Term Incentive Plan” duly adopted by the Board (such
options or similar awards are hereinafter collectively referred to as
“Options”). In the event that the Options become vested under this paragraph,
employee will be allowed not less than one year from the date of such vesting in
which to exercise such options.

     6.    Confidential Information. Employee, during the Term, may have access
to and become familiar with confidential information, secrets and proprietary
information concerning the business and affairs of the Company. As to such
confidential information, Employee agrees as follows:

     (a) During the employment of Employee with the Company and thereafter
Employee will not, either directly or indirectly, disclose to any third party
without the written permission of the Company, nor use in any way (except as
required

Page 5 of 22



--------------------------------------------------------------------------------



 



in the course of his employment with the Company) any confidential information,
secret or proprietary information of the Company. In the event of a breach or
threatened breach of the provisions of this Section 6 (a), the Company shall be
entitled, in addition to any other remedies available to the Company, to an
injunction restraining Employee from disclosing such confidential information.

     (b) Upon termination of employment of Employee, for whatever reason,
Employee shall surrender to the Company any and all documents, manuals,
correspondence, reports, records and similar items then or thereafter coming
into the possession of Employee which contain any confidential, secret or
proprietary information of the Company.

     7.    Termination. This Agreement may be terminated prior to the end of its
Term as set forth below:

     (a) Resignation (other than for Good Reason). Employee may resign,
including by reason of retirement, his position at any time by providing written
notice of resignation to the Company in accordance with Section 11 hereof. In
the event of such resignation, except in the case of resignation for Good Reason
(as defined below), this Agreement shall terminate and Employee shall not be
entitled to further compensation pursuant to this

Page 6 of 22



--------------------------------------------------------------------------------



 



Agreement other than the payment of any unpaid Base Compensation accrued
hereunder as of the date of Employee’s resignation.

     (b) Death. If Employee’s employment is terminated due to his death, any
benefit payable pursuant to the Company’s benefit plans will be paid to
Employee’s surviving spouse or estate, and one (1) year of paid group health and
dental insurance benefits shall be provided by the Company to Employee’s
surviving spouse and the minor children, and after said payments and provision
of insurance benefits, this Agreement shall terminate and the Company shall have
no obligations to Employee or his legal representatives with respect to this
Agreement other than the payment of any unpaid Base Compensation previously
accrued hereunder.

     (c) Discharge.

     (i) The Company may terminate Employee’s employment for any reason at any
time upon written notice thereof delivered to Employee in accordance with
Section 11 hereof. In the event that Employee’s employment is terminated during
the Term by the Company for any reason other than his Misconduct or Disability
(both as defined below), then (A) the Company shall pay in lump sum in cash

Page 7 of 22



--------------------------------------------------------------------------------



 



to Employee, within fifteen (15) days following the date of termination, an
amount equal to the product of (i) Employee’s Base Compensation as in effect
immediately prior to Employee’s termination, multiplied by (ii) the Remaining
Term, (B) for the Remaining Term, the Company, at its cost, shall provide or
arrange to provide Employee (and, as applicable, Employee’s dependents) with
disability, accident and group health insurance benefits substantially similar
to those which Employee (and Employee’s dependents) were receiving immediately
prior to Employee’s termination; however, the welfare benefits otherwise
receivable by Employee pursuant to this clause (B) shall be reduced to the
extent comparable welfare benefits are actually received by Employee (and/or
Employee’s dependents) during such period under any other employer’s welfare
plan(s) or program(s), with Employee being obligated to promptly disclose to the
Company any such comparable welfare benefits, (C) in addition to the
aforementioned compensation and benefits, the Company shall pay in lump sum in
cash to Employee within fifteen (15) days following the date of termination an
amount equal to the product of (i) Employee’s highest bonus paid by the Company
during the

Page 8 of 22



--------------------------------------------------------------------------------



 



most recent two (2) years immediately prior to the Date of Termination,
multiplied by (ii) the Remaining Term, and (D) Employee shall be considered as
immediately and totally vested in any and all options previously made to
Employee by Company or its subsidiaries.

     (ii) Notwithstanding the foregoing provisions of this Section 7, in the
event Employee is terminated because of Misconduct, the Company shall have no
obligations pursuant to this Agreement after the Date of Termination other than
the payment of any unpaid Base Compensation accrued through the Date of
Termination. As used herein, “Misconduct” means (a) the continued failure by
Employee to substantially perform his duties with the Company (other than any
such failure resulting from Employee’s incapacity due to physical or mental
illness, (b) the engaging by Employee in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise, or (c) the
misappropriation or attempted misappropriation of a material business
opportunity of the Company, including attempting to secure any personal profit
in connection with entering into any transaction on behalf of the Company,
(d) the intentional misappropriation or attempted

Page 9 of 22



--------------------------------------------------------------------------------



 



misappropriation of any of the Company’s funds or property; or (e) commission of
a felony or engaging in any other conduct involving fraud or dishonesty which is
demonstrably injurious to the Company. Anything contained in this Agreement to
the contrary notwithstanding, the Chief Executive officer of the Company shall
have the sole power and authority to terminate the employment of Employee on
behalf of the Company.

     (d) Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for ninety (90) consecutive
calendar days as a result of Employee’s incapacity due to physical or mental
illness, Employee’s employment may be terminated by the Company for “Disability”
and Employee shall not be entitled to further compensation pursuant to this
Agreement, except that Employee shall (1) be paid monthly (but only for up to a
twelve (12) month period beginning with the Date of Termination) the amount by
which Employee’s monthly Base Compensation exceeds the monthly benefit received
by Employee pursuant to any disability insurance covering Employee; (2) continue
to receive paid group health and dental insurance benefits for Employee and his
dependents for up to twelve (12) month period beginning with Date of
Termination; and

Page 10 of 22



--------------------------------------------------------------------------------



 



(3) be considered as immediately and totally vested in any and all Long Term
Incentive Awards previously granted to Employee by Company or its subsidiaries.

     (e) Resignation for Good Reason. Employee shall be entitled to terminate
his employment for Good Reason as defined herein. If Employee terminates his
employment for Good Reason he shall be entitled to the compensation and benefits
provided in Paragraph 7 (c) (i) hereof. “Good Reason” shall mean the occurrence
of any of the following circumstances without Employee’s express written consent
unless such breach or circumstances are fully corrected prior to the Date of
Termination specified in the Notice of Termination given in respect hereof:

     (1) the material breach of any of the Company’s obligations under this
Agreement without Employee’s express written consent,

     (2) the continued assignment to Employee of any duties inconsistent with
his position;

     (3) the failure by the Company to pay to Employee any portion of Employee’s
compensation on the date such compensation is due;

     (4) the failure by the Company to continue to provide Employee with
benefits substantially similar to those enjoyed

Page 11 of 22



--------------------------------------------------------------------------------



 



by other executive officers who have entered into similar employment agreements
with Employer under any of the Company’s medical, health, accident, and/or
disability plans in which Employee was participating immediately prior to such
time; or

     (5) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 13 hereof.

     In addition, the occurrence of any Corporate Change (as defined below),
shall constitute “Good Reason” hereunder, but only if Employee gives notice of
his intent to terminate his employment within ninety (90) days following the
effective date of such Corporate Change.

     A “Corporate Change” shall occur if (i) in the event a) Company shall not
be the surviving entity in any merger or consolidation (or survives only as a
subsidiary of another entity), or (b) the Company sells all or substantially all
of its assets to any other person or entity (other than a wholly-owned
subsidiary) and in either event you are not retained in your position or
comparable position, or (ii) the Company is dissolved and liquidated.

Page 12 of 22



--------------------------------------------------------------------------------



 



     (f) Notice of Termination. Any purported termination of Employee’s
employment by the Company under Sections 7(c)(ii) or 7(d), or by Employee under
Section 7(e), shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 11 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which, if by the
Company and is for Misconduct or Disability, shall set forth in reasonable
detail the reason for such termination of Employee’s employment, or in the case
of resignation by Employee for Good Reason, said notice must specify in
reasonable detail the basis for such resignation. A Notice of Termination given
by Employee pursuant to Section 7(e) shall be effective even if given after the
receipt by Employee of notice that the Board has set a meeting to consider
terminating Employee for Misconduct. Any purported termination for which a
Notice of Termination is required which is not effected pursuant to this Section
7(f) shall not be effective.

     (f) Date of Termination, Etc. “Date of Termination” shall mean the date
specified in the Notice of Termination, provided that the Date of Termination
shall be at least 15 days following the date the Notice of Termination is given.
Notwithstanding the foregoing, in the event Employee is terminated for
Misconduct, the Company may refuse to allow Employee access to the Company’s
offices

Page 13 of 22



--------------------------------------------------------------------------------



 



(other than to allow Employee to collect his personal belongings under the
Company’s supervision) prior to the Date of Termination.

     (g) [Mitigation.] Employee shall not be required to mitigate the amount of
any payment provided for in this Section 7 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Agreement be
reduced by any compensation earned by Employee as a result of employment by
another employer, except that any severance amounts payable to Employee pursuant
to the Company’s severance plan or policy for employees in general shall reduce
the amount otherwise payable pursuant to Sections 7(c)(i) or 7(e).

     (h) [Excess Parachute Payments.] Notwithstanding anything in this Agreement
to the contrary, to the extent that any payment or benefit received or to be
received by Employee hereunder in connection with the termination of Employee’s
employment would, as determined by tax counsel selected by the Company,
constitute an “Excess Parachute Payment” (as defined in Section 280G of the
Internal Revenue Code), the Company shall fully “gross-up” such payment so that
Employee is in the same “net” after-tax position he would have been if such
payment and gross-up payments had not constituted Excess Parachute Payments.

Page 14 of 22



--------------------------------------------------------------------------------



 



     8.    Non-Compete.

     8.1   No Other Activities. Employer agrees that during the term of this
Agreement, he shall not, directly or indirectly, represent or otherwise engage
in or participate in, the business or ventures of any person, firm, partnership,
association, or corporation other than the Company, without first obtaining the
written consent of the Company. Employee further agrees that during the term of
this Agreement, he shall not, directly or indirectly, solicit or attempt to
solicit any products or agreements for the purpose of using the products or
agreements in the formation of a business outside of the Company, regardless of
whether any such products or the subject of such agreements are then being
handled by the Company.

     8.2   Non-Disclosure. Employee further agrees that he will not, during or
after the term of his employment, disclose to any person, firm, partnership,
association, or corporation, the names and addresses of any past or present
customers, or prospective customers, of the Company, any of their methods or
practices of obtaining business, their trade secrets, consultant contracts and
the details thereof, their pricing policies, their operational methods, their
marketing plans or strategies, their business acquisition plans and all other
information pertaining to the business of the Company that is not publicly
available. Employee agrees to keep all information gained as a result of his
relationship with the Company on a confidential basis and shall not disclose
that information to anyone not authorized by the Company to receive

Page 15 of 22



--------------------------------------------------------------------------------



 



information. If Employee should cease, either voluntarily or involuntarily, to
be an employee of the Company he hereby expressly agrees that, for a period of
six (6) months following termination of his employment, he shall not assist any
competitor or prospective competitor located in the territories serviced by the
Company (as set forth in Attachment 1 or otherwise) during his employment in any
way detrimental to the Company through the use of any information gained as a
result of his employment with the Company. Employee agrees that all computer
programs, print-outs, customer lists, methods, forms, systems and procedures
used by the Company constitute the exclusive property and will remain the
exclusive property of the Company and agrees that he will not disclose any of
these matters without the prior written permission of the Company.

     8.3   Non-Solicitation, etc. In further consideration of the other terms
and provisions of this Agreement, and to protect the vital interests of the
Company, upon termination of his employment, for a period of i) six (6) months
if Employee is terminated, other than for cause, or resigns for Good Reason, ii)
six (6) months if Employee voluntarily resigns or is terminated for cause,
Employee agrees and binds himself that he shall not, directly or indirectly, or
as a member, shareholder, officer, director, consultant or employee of any other
person or entity, compete with the Company or own, manage, operate, join,
control or participate in the ownership, management, operation, or control of,
or become employed by, consult or advise, or be connected in any manner

Page 16 of 22



--------------------------------------------------------------------------------



 



with any business or activity which is in actual, direct or indirect competition
or anticipated competition with the Company within those counties, parishes,
municipalities or other places listed in Attachment 1 annexed hereto and made a
part hereof, so long as the Company carries on the business presently conducted
by the Company, being the supply of industrial piping systems for new
construction and retrofit projects, which includes design and engineering
services, piping system fabrication, manufacturing and sale of specialty pipe
fittings, design and fabrication of pipe support systems and industrial and
commercial engineering, construction and maintenance. Not by way of limitation
or exclusion, Employee shall not, within the aforesaid locations and during the
aforesaid time period, call upon, solicit, advise or otherwise do, or attempt to
do, business with any customers or distributors of the Company with whom the
Company had any dealings during the period of Employee’s employment hereunder or
take away or interfere or attempt to interfere with any custom, trade, business
or patronage of the Company or interfere with or attempt to interfere with any
officers, employees, distributors, representatives or agents of the Company or
employ or induce or attempt to induce any of them to leave the employ of the
Company or violate the terms of their contracts, or any employment arrangements,
with the Company. Employee acknowledges and agrees that any breach of the
foregoing covenant not to compete would cause irreparable injury to the Company
and that the amount of injury would be impossible or difficult to fully
ascertain. Employee agrees

Page 17 of 22



--------------------------------------------------------------------------------



 



that the Company shall, therefore, be entitled to obtain an injunction
restraining any violation, further violation or threatened violation of the
covenant not to compete hereinabove set forth, in addition to any other remedies
that the Company may pursue.

     8.4   Duration. If any period referred to in any of this Article 8 shall be
finally determined by a court to exceed the maximum period which is permissible
by applicable law, the said period shall be reduced to the maximum period
permitted by such law.

     9.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Employee’s continuing or future participation in any benefit, bonus,
incentive, or other plan or program provided by the Company or any of its
affiliated companies and for which Employee may qualify, nor shall anything
herein limit or otherwise adversely affect such rights as Employee may have
under any Options with the Company or any of its affiliated companies.

     10.    Assignability. The obligations of Employee hereunder are personal
and may not be assigned or delegated by him or transferred in any manner
whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer. The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder, either
in whole or in part, to any parent, affiliate, successor or subsidiary
organization or company of the Company, so long as the obligations of the
Company under this Agreement remain the obligations of the Company.

Page 18 of 22



--------------------------------------------------------------------------------



 



     11.    Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Company at its principal office address, directed to the attention of the Board
with a copy to the Secretary of the Company, and to Employee at Employee’s
residence address on the records of the Company or to such other address as
either party may have furnished to the other in writing in accordance herewith
except that notice of change of address shall be effective only upon receipt.

     12.    Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

     13.    Successors; Binding Agreement.

     (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Employee to
compensation from

Page 19 of 22



--------------------------------------------------------------------------------



 



the Company in the same amount and on the same terms as he would be entitled to
hereunder if he terminated his employment for Good Reason, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination. As used herein, the
term “Company” shall include any successor to its business and/or assets as
aforesaid which executes and delivers the Agreement provided for in this
Section 13 or which otherwise becomes bound by all terms and provisions of this
Agreement by operation of law.

     (b) This Agreement and all rights of Employee hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs distributees, devisees and
legatees. if Employee should die while any amounts would be payable to him
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Employee’s devisee, legatee, or other designee or, if there be no such designee,
to Employee’s estate.

     14.    Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Employee and such officer as may be specifically

Page 20 of 22



--------------------------------------------------------------------------------



 



authorized by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or in compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement is an integration of the parties
agreement; no agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party, except those which are set forth expressly in this Agreement. THE
VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF LOUISIANA.

     15.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to ‘be an original but all of which
together will constitute one and the same instrument.

     16.    Arbitration. Either party may elect that any dispute or controversy
arising under or in connection with this Agreement be settled by arbitration in
Baton Rouge, Louisiana in accordance with the rules of the American Arbitration
Association then in effect. If the parties cannot mutually agree on an
arbitrator, then the arbitration shall be conducted by a three arbitrator panel,
with each party selecting one arbitrator and the two arbitrators so selected
selecting a third arbitrator. The findings of the arbitrator(s) shall be final
and binding, and judgment may be entered thereon in any court having

Page 21 of 22



--------------------------------------------------------------------------------



 



Jurisdiction. The findings of the arbitrator(s) shall not be subject to appeal
to any court, except as otherwise provided by applicable law. The arbitrator(s)
may, in his or her (or their) own discretion, award legal fees and costs to the
prevailing party.

     IN WITNESS WHEREOF, the parties have executed this Agreement on July 7,
2005 effective for all purposes as provided above.

            THE SHAW GROUP INC.

    By   /s/ Gary P. Graphia     Name:   Gary P. Graphia   

          EMPLOYEE:       Name:   /s/ Ebrahim Fatemizadeh         Ebrahim
Fatemizadeh            

Page 22 of 22